Mr. Justice Wolf
delivered the opinion of the court.
This is an application for the writ of certiorari. The petitioner was sued in the Municipal Court of Mayaguez for $54.40. It is alleged in the petition that the said petitioner was never served with process; that at a date subsequent to the complaint, he came into court and demurred to the complaint filed against him, setting up as a ground to such demurrer the fact that he was a resident of the town of Añasco, and for that reason the Municipal Court of Mayagfiez was without jurisdiction. The said municipal court dismissed the demurrer on account of the nonappearance of the petitioner at the hearing, and entered judgment against him for .the amount claimed. The petitioner appealed to the District Court of Mayagüez and the demurrer was argued there. It *296seems to us that the. District Court of Mayagiiez properly held that the petitioner, hy appearing and demurring to the complaint in the municipal court, waived the question of whether he had been- properly served with process.
Section 87 of the Code of Civil Procedure provides for the beginning of civil actions by complaint, and section 88 provides that the defendant may, in writing, or by appearing and answering, or demurring, waive the issuing of the summons.
The proper way to raise the question of jurisdiction of the court is either by answering the complaint, setting up the fact of the residence in another town, or by a motion supported by affidavits, to strike out the summons, if the defendant in the suit has been improperly served.
The demurrer, however, as stated by the judge below, admits the truth of the facts stated’in the complaint. New facts cannot be presented by demurrer. (Guasp v. Sucesión Rosch, Dec. de P. R., Vol. 2, page 641.)
The objection made that the Municipal Court of Maya-giiez, and consequently the district court of that city, on appeal, did not have jurisdiction, was properly overruled, and the petitioner not pleading or offering to plead, the court properly entered judgment against him. The writ of certio-rari must be dismissed. . 7

Denied.

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.